Lewis, P.,
delivered the opinion of the court.
This case is so completely ruled by previous adjudications of this court that little need be said in disposing of it. The case of the appellant, who was the complainant in the court below, is briefly this :
Some time in the year 1887 he contracted with the appellee, the Norfolk and Western Railroad Company, for a right of *297way through his farm in Bussell county. He claims that the understanding at the time was that, in constructing the road, a trestle would be built across a certain ravine on the farm, so as to afford a passway thereunder for farm purposes; but that, either through the mistake of the draftsman of the deed, or because it was not thought necessary to insert it, the stipulation respecting the trestle and passway was left out of the deed.
It appears, moreover, that when the deed was being written, the complainant mentioned the alleged understanding as to the trestle, and that Col. Harrison, the agent of the company in procuring rights of way, remarked that it was unnecessary to incorporate it in the deed, inasmuch as the profile of the road called for a trestle at that point. A similar remark, the appellant claims, was made at the same time by Mr. Burns, the attorney of the company, who dictated the.deed. But it is proven that neither Harrison nor Burns had authority to bind the company in that particular. It appears, moreover, that there was a preliminary written agreement between the parties for the right of Avay, which, also, made no mention ol the trestle, though the claim is that the omission was for the same reason that the stipulation was left out of the deed.
The prayer of the bill was that the deed be reformed, or else set aside, and the rights of the complainant protected. But the circuit court dismissed the bill, and, as we think, correctly.
The case is in all essential particulars like that of the Shen. Valley R. R. Co. v. Dunlop, 86 Va. 346, in which case the rule respecting the reformation of written instruments, and their cancellation on the ground of fraud, was fully stated, and the authorities cited. What was there said is decisive of the present case, and need not be repeated.
Decree affirmed.